Citation Nr: 1317681	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for herpes.

2.  Entitlement to service connection for verruca vulgaris.

3.  Entitlement to service connection for shin splints.

4.  Entitlement to service connection for tinea vesicular.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a respiratory condition/rhinitis.

7.  Entitlement to service connection for seasonal rhinitis.

8.  Entitlement to service connection for bronchitis.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for venereal warts.  

11.  Entitlement to an increased evaluation for gastroesophageal reflux disease (GERD) with gastritis, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to November 1996.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for herpes, verruca vulgaris, shin splints, tinea vesicular, sinusitis, respiratory condition/rhinitis, seasonal rhinitis, bronchitis, headaches and venereal warts.  

It is also on appeal from a December 2008 rating decision of the RO in Jackson, Mississippi, that denied an evaluation in excess of 10 percent for GERD with gastritis.  

The RO in Jackson has jurisdiction of the Veteran's claims file. 

When these issues were previously before the Board in November 2012, they were remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2) (2012).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In this case, the Veteran was provided VA examinations in December 2012, pursuant to the Board's November 2012 remand.  The corresponding examination reports refer to VA treatment records dated after the Veteran's claims were originally certified to the Board in September 2012.  The Veteran's claims file and Virtual VA eFolder do not contain the referenced VA treatment records.  Thus, any VA treatment records not in the record before the Board should be obtained. 

The Board apologizes for the additional delay but finds that the additional development is necessary for a full and fair adjudication of the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file and the Virtual VA eFolder copies of all VA medical records that are not already of record, to include all records dated after April 18, 2012.  

2.  Then, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


